Gonzales v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-467-CR





LUCIANO ARMANDO GONZALES, II	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 367TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Luciano Armando Gonzales, II appeals from his conviction for possession of less than one gram of a controlled substance.  In six issues, appellant contends that the trial court improperly denied his pretrial motion to suppress evidence because both the seizure of his vehicle and the inventory search that followed violated the federal and state constitutions and article 38.23 of the code of criminal procedure.  This complaint is forfeited because, when the State offered the evidence at trial, appellant’s counsel stated, “We reviewed [the evidence] and have no objection.”
(footnote: 2)  
Accordingly, we overrule appellant’s issues and affirm the trial court’s judgment.

PER CURIAM

PANEL F:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: December 23, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See Tucker v. State,
 990 S.W.2d 261, 263 n.11 (Tex. Crim. App. 1999) 
(stating that pretrial motion to suppress does not preserve error when defendant affirmatively asserts during trial that he has “no objection” to admission of complained of evidence).